DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

July 20, 2011

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey and & Certification (CMCS)

SUBJECT:

Updates on Medicaid/CHIP

This Informational Bulletin is to update States and other interested parties on two important items:
• A reminder about program integrity related to Medicaid eligibility workers; and
• Information on ICD-10 Implementation.
Medicaid Eligibility Workers and Program Integrity
CMCS and our partners at the Center for Program Integrity would like to remind States about the
important role played by Medicaid eligibility workers in both assisting individuals and families
who need and qualify for coverage and in ensuring that State and Federal Medicaid dollars are
protected against abusers, scam artists, and criminals. Every dollar lost to fraud or abuse is a
dollar that could have been used to provide high quality care to eligible beneficiaries and to fairly
compensate the providers delivering that care. Both the Federal and State governments take
many measures to protect taxpayers from such losses, including ensuring that systems are in
place to accurately assess eligibility, strengthen provider enrollment procedures, engage auditors
to review claims and applications, conduct post payment analysis of claims and encounters, and
measure errors through our Payment Error Measurement Program.
These program integrity tools--many of which rely on data and technology--are key to ensuring
that all eligible individuals, and only eligible individuals, receive coverage. It is also critical that
all communications that occur between applicants and eligibility workers are consistent with
State and Federal policies. It is of utmost importance that information conveyed by such workers
to the public is accurate and delivered with the highest degree of honesty and integrity.
Accordingly, we recommend that State Medicaid programs periodically remind employees about
their ethical and legal obligations with respect to Medicaid applications and related
communications. We also note that in any case in which a Federal or State employee facilitates
or perpetrates crimes against the program, Federal and State civil and criminal penalties may be
applicable.
We know that States have spent significant time and resources in ensuring that eligibility
workers have appropriate ongoing training, and that the vast majority of such workers act with
professionalism and integrity. We encourage States to continue that important investment and

Page 2 – Informational Bulletin
also to take advantage of the free training available through the Medicaid Integrity Institute.
Information about the Institute can be found at http://www.justice.gov/usao/eousa/ole/mii/

5010/ICD-10 Implementation
The Center for Medicare & Medicaid Services (CMS) wants to remind State Medicaid Agencies
of upcoming deadlines for 5010 conversion and ICD-10 implementation and the availability of
Federal resources to assist States. On January 16, 2009, the Department of Health and Human
Services published the final regulation on ICD-10. [74 FR 3328] This rule requires all “covered
entities” as defined by the Health Insurance Portability and Accountability Act of 1996 (HIPAA)
to adopt ICD-10 codes for use in all HIPAA transactions related to services provided on or after
the October 1, 2013 compliance date. The compliance deadline is October 1, 2013.
Prior to processing ICD-10 claims, States must first implement the “Version 5010” electronic
health care transaction standards required by HIPAA, as the existing HIPAA “Version
4010/4010A1” transaction standards do not support the use of the ICD-10 codes. States must
install Version 5010 in their systems and test with all vendors and trading partners by January 1,
2012. Coordination is necessary between the Version 5010 and ICD-10 implementations to
identify impacted transactions and systems to support Version 5010 and ICD-10. If States are
not prepared to accept 5010 claims by the compliance date, they may experience a large increase
in provider customer service inquiries affecting their operations. In addition, it will cause
financial hardships for providers since it will increase the likelihood of delayed payments. For
more information on Version 5010, go to the CMS website at https://www.cms.gov/ICD10 and
click on the “Version 5010” link on the left side of the page
The move from ICD-9 to ICD-10 is a significant change for the States and, unlike previous
HIPAA efforts, ICD-10 impacts the providers and processes of Medicaid as much as the
technology systems. ICD-10 implementation is much more than a code set update as diagnosis
and inpatient procedure codes are a large part of the foundation of policy and processes in
Medicaid operations. Implementing ICD-10 requires States to redefine their policies to align
with the new code set. For example, States will need to update how they determine both
coverage and payment for products and services. Since ICD codes are used in almost every
clinical and administrative process and system, implementation will impact nearly every aspect
of a State’s Medicaid operations.
CMCS understands the magnitude of work involved in implementing ICD-10 and is offering a
variety of technical assistance resources. For example, CMCS developed the ICD-10
Implementation Assistance Navigation Tool to help States understand and implement ICD-10.
The ICD-10 Implementation Assistance Navigation Tool is located at
https://medicaidicd10.noblis.org/. There are two types of assistance material on this site: 1) the
Medicaid ICD-10 Implementation Assistance Handbook and 2) the training modules presented at
the Regional Office ICD-10 Training Workshops.

Page 3 – Informational Bulletin
The Medicaid ICD-10 Implementation Assistance Handbook contains information on the
following core topics:
•
•
•

Limitations of the current ICD-9-CM code set and benefits of implementing ICD-10;
Strategies and activities to implement ICD-10 during the five implementation phases;
and,
ICD-10 milestones, key activities, inputs, and outputs.

States should already be underway with their ICD-10 implementation. As of the end of
June 2011, each State should have completed the assessment phase, which includes planning
activities, performing an impact analysis, developing a remediation strategy, and establishing
both internal and federal funding levels. States should be starting the remediation phase, which
includes developing requirements; implementing policy, process, and system updates; and
executing system testing. A high-level ICD-10 implementation timeline and a more detailed
timeline can be found in the ICD-10 Implementation Assistance Navigation Tool.
We hope these resources and tools will assist you with your ICD-10 implementation. In
addition, CMCS has compiled a list of resources for ICD-10, which can be found on the ICD-10
Implementation Assistance Navigation Tool and we will be performing site visits to many States
during the next three months to assist States on a one-on-one basis.
States with additional questions or comments about ICD-10 or the technical assistance provided
by CMCS may email MedicaidICD-10@noblis.org.
I hope you find this information helpful.

